Metcalf, J.
It is not necessary now to express an opinion whether a county can, in any case, be held as trustee of jurors whose fees have been allowed by the court and ordered to be paid from the county treasury. But until such allowance and order have been made, we think it clear that a county cannot be so held. Rev. Sts. c. 109, § 30. In Fellows v. Duncan, 13 Met. 332, where an order of the city council of Lowell was passed, that a certain sum be paid to D. for land taken for a street, but for the payment of which sum no order had been drawn on the city treasurer, it was decided that the city could not be held as trustee of D.; there being no debt due to him, for which he could maintain an action of debt against the city. The decision in that case is decisive of this.

Trustees discharged.